Citation Nr: 0200261	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  01-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left foot plantar surface callus of the fourth metatarsal 
head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty for training from January 
1980 to March 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which granted service 
connection for left foot plantar surface callus of the fourth 
metatarsal head, evaluated as 10 percent disabling effective 
March 1980.

In a July 2001 Board Decision, the matter currently on appeal 
was remanded to grant the veteran a hearing.  The veteran 
presented testimony in a Travel Board hearing before the 
undersigned Board member in August 2001.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's left foot plantar surface callus of the 
fourth metatarsal head is manifested as no more disabling 
than a moderate foot injury. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for left foot plantar surface callus of 
the fourth metatarsal head, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321, Part 4, including § 4.71a, Diagnostic Code 5284. 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for left foot plantar surface callus of the fourth 
metatarsal head.  As such, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  Further, during the pendency of this appeal, in 
August 2001, the VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed the veteran's claim pursuant to the VCAA or 
amended regulations.  However, as explained below, prior to 
the changes, the RO took action that is consistent with the 
notification and assistance provisions of the new law and 
regulations.  Therefore, the Board's decision to proceed in 
adjudicating this particular claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

In a January 1981 rating decision and letter, as well as an 
August 200 rating decision and letter, the veteran was 
notified of the RO decision and his appellate rights.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107. Moreover, in an October 2000 
rating decision and May 2001 statement of the case, the RO 
notified the veteran of all regulations pertinent to service 
connection claims and informed him of the reasons for which 
it had granted his claim, but denied an initial evaluation in 
excess of 10 percent. 

In addition, the RO assisted the veteran in obtaining and 
fully developing all evidence necessary for the equitable 
disposition of his claim for a higher initial evaluation for 
left foot plantar surface callus of the fourth metatarsal 
head. For instance, since the veteran filed his claim, the RO 
has secured all service medical records, and VA and treatment 
records and evaluation reports.  Further, the veteran was 
provided a VA examination as recent as March 2000.  While it 
is noted that the veteran's complete service medical records 
were not associated with the claims folder prior to the March 
2000 VA examination, the additional service medical records 
did not provide any different information than that which was 
already associated with the file and thus, did not prejudice 
the veteran.  Finally, the veteran testified before his local 
RO in February 2000 and the undersigned Board member in 
August 2001.

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim for a higher initial 
evaluation for a left foot plantar surface callus of the 
fourth metatarsal head and has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of that claim, there is no reasonable possibility that 
further assistance would aid in substantiating the claim, 
and, therefore, a remand to comply with the VCAA would serve 
no useful purpose.  38 U.S.C.A. § 5103A (West 1991 and Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In an October 2000 rating decision, the veteran was granted 
service connection for left foot plantar surface callus of 
the fourth metatarsal head and a 10 percent disabling rating 
was assigned from March 1980.  That decision was based on the 
veteran's service medical records, VA outpatient treatment 
records from the Huntington VA Medical Center (VAMC), a RO 
hearing conducted in February 2000, and a VA examination 
dated in March 2000, which diagnosed the veteran with a 
callus of the plantar surface at the base of the left fourth 
metatarsal head.   The veteran disagreed with the 10 percent 
rating, and initiated this appeal.  

The veteran's left foot plantar surface callus of the fourth 
metatarsal head is rated by analogy for foot injuries under 
38 C.F.R. § 4.71a, Diagnostic Code 5824, as 10 percent 
disabling. A 10 percent disability evaluation is assigned for 
moderate foot injuries.  A 20 percent evaluation is warranted 
for moderately severe foot injuries. A 30 percent evaluation 
is assigned for severe foot injuries.  A notation under 
Diagnostic Code 5824 provides for a 40 percent evaluation 
when there is actual loss of use of the foot.

Turning to the evidence of record, the claims file contains 
the following pertinent information. Service medical records 
reflect that upon entrance examination in December 1979 no 
defects regarding the veteran's left foot were noted. The 
veteran first sought treatment in January 1980 for a painful 
callus on his left foot.  He continued to seek treatment in 
February and March 1980,which included debridement of his 
plantar callus.  The veteran did not have a separation 
examination.

Lay statements indicate that the veteran did not have foot 
problems prior to entering service.  Additionally, both 
indicate that his left foot problems occurred during service 
and continued to bother him on a constant basis subsequent to 
his discharge from service. 

In December 1980 the veteran was afforded a VA examination.  
The veteran indicated that he was discharged from service 
because he had developed a painful callus of the left foot.  
He complained of pain upon walking.  The veteran informed the 
examiner that he was unemployed.  Upon physical examination, 
a 1 inch, tender, thick callus underneath the head of the 
left fourth metatarsal was found.  The examiner stated that 
the left fourth metatarsal head appeared to be lower than the 
corresponding members.  Pain was found upon standing and 
walking.  The callus was moderately tender.  X-rays showed 
minimal hallux valgus deformity present bilaterally and no 
other significant bony, joint or soft tissue abnormalities.  
The veteran was diagnosed with callus, left foot, secondary 
to pressure of the metatarsal.

A treatment record from Dr. B. P. M. dated May 1980 indicates 
that the veteran had intractable plantar keratosis of the 
left foot "due to a dropped metatarsal head supposedly 
occurring during service time."

A statement received from the veteran in March 1991 indicates 
that he started having trouble with his left foot, 
approximately one month after his enlistment.  He also stated 
that he has continued to have problems to the present day.

VA outpatient treatment records dated between March 1980 and 
July 1981 indicate that the veteran sought treatment for his 
callus on several occasions, as well as for debridement.  An 
x-ray conducted in March 1980 of the veteran's left foot 
found no bone or joint abnormality. An entry dated April 1980 
indicates that the veteran's hyperkeratosis was due to a high 
arch foot, which was a genetic predisposition.  The examiner 
further indicated that it represented no significant 
impairment.

A May 1999 treatment record from the Huntington VAMC 
indicates that the veteran complained of neck pain.  No 
mention was made of his plantar callus of the left fourth 
metatarsal head.

The veteran presented testimony before his local RO in 
February 2000.  He testified to the following: he did not 
have any injuries during service; his left foot began 
troubling him during basic training; and his drill sergeant 
told him that he had a protruding bone.

In March 2000 the veteran was afforded an additional VA 
examination.  The veteran complained of problems of pain in 
his left foot when he stepped on stones.  He stated that he 
had no pain when he was ambulating on even terrain.  The 
veteran indicated he wasn't working.  Upon physical 
examination, the veteran was found to have a tender callus on 
the plantar surface at the base of the left fourth metatarsal 
head.  X-rays of the left foot were normal.

In August 2001 the veteran presented testimony before the 
undersigned Board member at a Travel Board hearing.  He 
testified to the following: he was diagnosed in 1980 with a 
callus of the left foot; his problems began during boot camp; 
he was told in service that he had a dropped bone in his left 
foot; he currently suffers from pain and burning of his left 
foot; and he didn't seek any private medical treatment.

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's symptomatology more closely 
approximates the criteria for a 10 percent rating for a 
moderate left foot injury.  In this regard, the objective 
clinical evidence of record indicates the following: in April 
1980 the veteran was found to have hyperkeratosis due to a 
high arch foot, a genetic predisposition, that represented no 
significant impairment; x-rays taken in March 1980 found no 
bone or joint abnormality and x-rays conducted in March 2000 
showed a normal left foot; and upon examination in March 
2000, the veteran had no pain when ambulating on even 
terrain.  While a 10 percent disabling evaluation is 
warranted for a moderate foot disability under Diagnostic 
Code 5284, the objective clinical evidence of record does not 
show that the veteran meets the criteria contemplated for the 
next higher 20 percent evaluation provided for moderately 
severe foot injuries. In this regard, none of the medical 
reportsd refer to limitation of motion or other loss of 
function such as would be consistent with a moderately severe 
injury.

In looking at analogous diagnostic criteria under 38 C.F.R. 
§ 4.71a, there is no medical evidence of the veteran having: 
unilateral flatfeet to warrant 20 percent under diagnostic 
code 5276; unilateral pes cavus, acquired, to warrant 20 
percent under diagnostic code 5278; or malunion of, or 
nonunion of the tarsal or metatarsal bones to warrant a 
moderately severe rating under diagnostic code 5283.  While 
the veteran's representative has argued that the veteran 
should be rated for hallux valgus, found upon examination in 
December 1980, the maximum he could receive under diagnostic 
code 5280 is 10 percent.  

As it is noted that the veteran has been found to have a 
tender callus on the plantar surface at the base of the left 
fourth metatarsal head, limiting his disability to the 
surface of his skin, analogous criteria is provided for under 
38 C.F.R. § 4.119, diagnostic code 7804, for superficial, 
tender and painful scars.  But it should be noted that the 
maximum provided for under this specific diagnostic code is 
10 percent.  As there has not been any limitation of function 
of the left foot shown, diagnostic code 7805 would not be 
applicable.  In short, the veteran's left foot plantar 
surface callus of the fourth metatarsal head symptomatology 
most closely approximates the criteria for the currently 
assigned 10 percent rating for moderate foot injuries.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's left 
foot plantar surface callus of the fourth metatarsal head and 
its effects on the veteran's earning capacity and ordinary 
activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also considered the severity of the veteran's left foot 
plantar surface callus of the fourth metatarsal head during 
the entire period from the initial assignment of a 10 percent 
rating to the present time.  See Fenderson, supra.   Should 
the veteran's disability picture change in the future, he may 
be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

Finally, although the veteran has contended that his service 
connected disability interferes with his ability to work, the 
evidence does not reflect that the veteran's left foot 
plantar surface callus of the fourth metatarsal head has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Thus, further consideration under 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular evaluation 
is not warranted

As the preponderance of the evidence is against the claim, 
the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher initial rating for left foot plantar surface callus 
of the fourth metatarsal head is denied.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

